NO. 12-05-00080-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


STEPHEN DON WELLER,                              §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of theft.  His punishment was assessed at one hundred eighty days
of confinement and a two thousand dollar fine.  We have received the trial court’s certification
showing that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered March 31, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(DO NOT PUBLISH)